Case 1:13-cr-00168-JDB Document 356 Filed 07/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

United States of America, Plaintiff )
V. ) Case no: 1:13-cr-00168-01 (JDB)
Michael T. Sestak, Defendant )

DEFENDANT’S RESPONSE TO GOVERNMENT?’S FILING DATED 07/06/20

Michael T. Sestak, acting pro se, hereby notifies the Court that as of the date of this reply,
July 20", 2020, Mr. Sestak has not received any documents from the government. As a result,
Mr. Sestak respectfully submits that compliance with the Court’s order has not been satisfied, to
date. Finally, Mr. Sestak respectfully notes that the government’s filing, as accessed via the
PACER system, did not include a certificate of service, through which Mr. Sestak could confirm

that the documents would have been delivered to the correct address, if sent.

Mr. Sestak prays that the Court sees fit to require the government to comply with its
previously issued order and provide Mr. Sestak with the documentation outlined in the

government’s response via a verifiable method of delivery.

Dated: July 20, 2020 _Respectfully submitted,

    

 

Michael T. Sestak

4870 Deer Lake Dr East, Apt 4111
Jacksonville, FL 32246

(904) 575-0584 (cell)
Michael.T.Sestak@gmail.com

 
Case 1:13-cr-00168-JDB Document 356 Filed 07/22/20 Page 2 of 2

CERTIFICATE OF SERVICE

[hereby certify that on July 20, 2020, I caused a true and correct copy of the foregoing

motion to be served via certified mail to the following parties:

* United States Attorney’s Office

555 4" St, N.W.; Washington, DC 20530

ae

Michael T. Sestak

 
